Citation Nr: 0208752	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-00 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than March 17, 1995, 
for assignment of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which granted entitlement to TDIU benefits 
with an effective date of March 17, 1995.


FINDINGS OF FACT

1.  A formal claim for TDIU benefits was denied by a RO 
rating decision on March 16, 1994.  The veteran failed to 
perfect an appeal of the decision.

2.  The veteran's combined disability rating for his service-
connected disabilities on March 16, 1994, was 70 percent.  He 
had three rated disabilities with residuals of a gunshot 
wound rated as 40 percent disabling, post-traumatic stress 
disorder (PTSD) rated as 30 percent disabling, and 
degenerative disc disease (DDD) of L5-S1 rated as 20 percent 
disabling.

3.  A Board decision, dated in March 1995, increased the 
rating for the veteran's service-connected DDD disability to 
40 percent.

4.  The veteran submitted a new claim for TDIU benefits that 
was received on March 17, 1995.

5.  The RO implemented the Board's decision in April 1995 and 
assigned an effective date of July 30, 1990, for the 40 
percent rating.  The result was that the veteran's combined 
disability rating as of March 16, 1994, was 80 percent.

6.  The RO granted TDIU benefits in October 1996 with an 
effective date of March 17, 1995.

7.  The evidence shows that the veteran met the requirements 
for a TDIU rating as of March 17, 1994, a year prior to his 
claim.


CONCLUSION OF LAW

The criteria for entitlement to TDIU benefits as of March 17, 
1994, have been met.  38 U.S.C.A. §§ 1155, 5101, 5110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1967 to February 
1969.  He was wounded in the left leg in February 1968.  
Subsequent to service he was granted service connection for 
residuals of a gunshot wound (GSW) of the left thigh and 
assigned a 30 percent disability rating in May 1969.

In June 1989 the veteran submitted a claim for an increased 
rating for residuals of his GSW disability.  He also sought 
to establish entitlement to service connection for a back 
condition as secondary to the service-connected residuals of 
his GSW.  

In a rating decision dated in October 1989 the veteran's GSW 
rating was increased to 40 percent.  He was also granted 
service connection for intervertebral disc syndrome, as 
secondary to his service-connected GSW, and assigned a 20 
percent disability rating.

In September 1990 the veteran submitted a claim for service 
connection for post-traumatic stress disorder (PTSD).  He 
also submitted a notice of disagreement with the disability 
ratings assigned for his GSW and back disabilities.  

Associated with the claims folder is a copy of a letter from 
the RO vocational rehabilitation and counseling officer 
(VR&CO) dated in February 1991.  The letter informed the 
veteran that his application for vocational rehabilitation 
had been reviewed.  The letter further noted that the veteran 
met with a counseling psychologist in December 1989 and it 
was concluded that his service-connected disabilities did not 
materially hinder his ability to obtain or maintain suitable 
employment.  The veteran was informed of his right to appeal 
within one year.  The letter added that the veteran did not 
appeal the decision and that he could submit new evidence if 
he wanted the decision to be reconsidered.

The veteran was granted service connection for PTSD in July 
1991.  He was assigned a 10 percent disability rating.  He 
later submitted a notice of disagreement with his disability 
rating in October 1991.  The veteran later perfected his 
appeal with respect to increased ratings for residuals of his 
GSW, back and PTSD disabilities in April 1992.  At the time 
he reported that he was studying accounting under a 
vocational rehabilitation program.

The veteran testified at a Central Office hearing in November 
1992.  The veteran testified that he had worked for 
approximately 20 years as a copy machine repairman.  He had 
last worked in that capacity approximately two years earlier 
and stopped doing the work due to physical problems related 
to his back condition.  He was in school and wanted to earn a 
degree to help his wife in her accounting business.

The veteran's case was remanded by the Board in February 
1993.  The issue of entitlement to TDIU was noted as an 
inferred issue based on the November 1992 testimony of the 
veteran.  The issue was referred to the RO for additional 
development.

The veteran submitted a formal claim for entitlement to TDIU 
benefits in April 1993.  He included a statement wherein he 
said that he was told by VA doctors that he could no longer 
do what he was trained to do. 

The RO afforded the veteran a number of VA examinations, and 
obtained VA and private treatment records dating back to the 
1970's and through November 1993.  In a rating decision dated 
March 16, 1994, the RO determined that the veteran did not 
satisfy the criteria for the grant of a TDIU rating.  The RO 
did increase the veteran's disability rating for PTSD to 30 
percent.  

The veteran was informed of the RO's determination by way of 
a letter dated April 13, 1994.  He was also informed of his 
appellate rights.  The RO issued a supplemental statement of 
the case (SSOC) in August 1994.  The SSOC included the issue 
of entitlement to TDIU.  The cover letter to the SSOC 
informed the veteran that, for any new issues included in the 
SSOC, he had 60 days to perfect an appeal as to the new 
issue.  

The veteran's case was returned to the Board.  In a March 
1995 decision, the Board noted that the issue of TDIU was 
referred for consideration at the time of the Board's remand 
in February 1993.  The subsequent development and 
adjudication of the issue by the RO was also noted.  Finally, 
the Board noted that the veteran had been advised in August 
1994 that he had 60 days to perfect his appeal of the denial 
of TDIU benefits and that he failed to do so.  Consequently, 
he had not perfected his appeal of that issue as required by 
38 C.F.R. § 20.302(c) (1994).  

Concurrent with the Board's evaluation of the case, the 
veteran's attorney submitted a claim for TDIU benefits that 
was received at the RO on March 17, 1995.  The attorney 
submitted a generic multi-page presentation that stated the 
veteran desired an increased rating for his service-connected 
disability and wanted a 100 percent rating.  The veteran also 
was seeking TDIU benefits due to his service-connected 
disability.  Further, the veteran wanted an extraschedular 
rating and that his disability be deemed permanent and total.  
The submission did not reference any prior rating decisions 
of the RO and did not specifically identify a service-
connected disability.  No evidence of any type was submitted 
with the presentation although a new application for TDIU 
benefits, VA Form 21-8940, signed by the veteran in March 
1995, was attached.  

There were no further submissions from either the veteran or 
his attorney prior to April 12, 1995.  The Board notes that 
the RO issued a rating decision in April 1995 that 
implemented that part of the March 1995 Board decision that 
increased the disability rating for the veteran's service-
connected degenerative disc disease to 40 percent.  The 
veteran's attorney attempted to submit a notice of 
disagreement (NOD) with that rating action.  In August 1995, 
the RO informed the veteran, and his attorney, that the NOD 
was not accepted as the rating action merely implemented the 
decision of the Board and did not constitute a decision by 
the RO on matters pending before the RO.  The veteran's 
attorney responded in August 1995 that the veteran was 
continuing to prosecute his claim from the date of the 
reopened claim in July 1990.

The veteran submitted additional evidence in support of his 
claim for TDIU in September 1995.  Included was a detailed 
evaluation from a vocational specialist, dated in August 
1995, that concluded that the veteran was unemployable as a 
result of service-connected disability.

The RO granted entitlement to TDIU benefits in October 1996.  
The effective date was established as of March 17, 1995, the 
date the veteran's new claim was received at the RO.  The 
veteran was notified of the rating action in October 1996.

The veteran submitted a NOD in March 1997 and argued for an 
earlier effective date.  No specific earlier date was raised 
in the argument.  Only generic statements relative to the 
provisions of 38 U.S.C.A. § 5110(b)(2) (West 1991) and 
38 C.F.R. § 3.156(b) (2001) were made.  The veteran also 
argued that there might be informal claims contained in the 
record that should be reviewed and considered.  Finally, it 
was argued that the veteran had continually prosecuted his 
"claim" since July 1990.

In July 1999 the veteran, through his attorney, submitted 
additional argument in support of his claim.  At the outset 
the veteran admitted that no appeal was perfected with regard 
to the March 1994 denial of his TDIU claim.  He further 
admitted that his claim in March 1995 represented a new claim 
for a TDIU rating.  First, it was argued that there was 
medical evidence of record to demonstrate that the veteran 
met the qualifications for a TDIU rating in the year prior to 
the date of the March 1995 claim.  Second, it was argued that 
an April 1994 VA medical record constituted an informal claim 
that should have been adjudicated but was not.  Third, the 
veteran argued that new and material evidence was submitted 
under 38 C.F.R. § 3.400(q)(1)(i) such that the March 1994 RO 
rating decision was a nullity and the effective date should 
be as of the date of the formal TDIU claim in February 1993.

Finally, the veteran was issued a statement of the case (SOC) 
in regard to the effective date issue in December 1998.  The 
Board notes that there is a great deal of correspondence from 
the veteran's attorney and congressional representative 
regarding the issue of whether or not a timely appeal was 
submitted in response to the SOC.  The issue was resolved 
when the RO determined that a timely appeal was received at 
the RO in January 1999.  The many submissions by the 
veteran's attorney and congressional inquiries focused on the 
issue of the timely receipt of the appeal rather than on the 
merits of the argument for an earlier effective date.  In 
those instances where specific and pertinent argument or 
evidence was submitted it has been included in the discussion 
above.

II.  Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a) (2001).  However, it is 
the established VA policy that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans unemployable by 
reason of service-connected disabilities, but who fail to 
meet the standards set forth in paragraph (a) of 38 C.F.R. 
§ 4.16.  38 C.F.R. § 4.16(b) (2001) (emphasis added).  See 
also 38 C.F.R. §§ 3.340, 3.341 (2001).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2)(West 
1991); 38 C.F.R. § 3.400(o) (2001); Harper v. Brown, 10 Vet. 
App. 125 (1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2001).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 1991).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2001).  Moreover, the Court 
has explicitly stated that the "mere presence" of a diagnosis 
of a specific disorder in a VA medical report "does not 
establish an intent on the part of the veteran" to seek 
service connection for that disorder.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date in a TDIU claim and pointed out that the applicable 
statutory and regulatory provisions, properly construed, 
require that the Board look to all communications in the file 
that may be interpreted as applications for claims, formal 
and informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); see 
38 C.F.R. §§ 3.400(o)(2), 3.155(a) (2001); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In regard to the veteran's March 1997 and July 1999 
contentions the Board will address them in inverse order.  
First, there is no pending TDIU claim from July 1990.  The 
veteran submitted a claim for an increased rating for his 
service-connected GSW in June 1989.  At the same time he 
sought service connection for a back disorder as secondary to 
the GSW.  An October 1989 rating decision increased the 
rating for the GSW and established service connection for a 
back disorder.  The veteran disagreed with the rating action 
regarding those issues.  On September 11, 1990, a claim for 
service connection for PTSD was received at the RO.  Service 
connection for PTSD was established in July 1991 with the 
assignment of a 10 percent disability.  The veteran perfected 
an appeal of the three issues in April 1992.

After a remand from the Board in February 1993, the veteran's 
disability rating for PTSD was increased to 30 percent by the 
RO in March 1994.  His case was then returned to the Board 
where the March 1995 decision adjudicated the issues 
regarding increased ratings for the GSW and back 
disabilities.  The Board noted that the veteran did not 
appeal the March 1994 assignment of a 30 percent rating for 
service-connected PTSD and that the issue was not deemed to 
be on appeal.  Rowell v. Principi, 4 Vet. App. 9 (1993) (a 
notice of disagreement is required for the Board to take 
jurisdiction).  Thus, the three issues became final.  Two as 
a result of the Board decision that was not appealed and the 
third, PTSD, because the veteran did not appeal the RO's 
decision regarding the assignment of a 30 percent rating.  
Accordingly, there is no claim pending from any time in 1990.

Second, the veteran failed to perfect an appeal of the denial 
of his TDIU claim.  The RO denied the claim in March 1994.  
The veteran was provided notice in April 1994.  The August 
1994 SSOC informed him that he had 60 days to perfect an 
appeal of the issue.  He failed to do so.  Further, the 
veteran failed to submit any type of writing within the one-
year period of the April 1994 notification that could be 
construed as an appeal.  Therefore, the denial of the TDIU 
claim became final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (2001).

The veteran, himself, acknowledged in the July 1999 
submission that the denial of the TDIU claim became final and 
that a new claim was submitted in March 1995.  The Board 
concurs that the submission by the veteran constitutes a new 
claim for entitlement to a TDIU rating.  See Suttman v. 
Brown, 4 Vet. App. 127, 136-37 (1993) (a repeat claim for a 
TDIU rating, where a similar claim has been previously and 
finally denied, should be viewed as a new claim).

The veteran argues that VA and private records submitted in 
1999, but dated in 1994, constitute new and material evidence 
that was "submitted" within the appeal period of the March 
1994 decision and render the RO's decision a nullity under 
38 C.F.R. § 3.156(b) (2001).  See Muehl v. West, 13 Vet. App. 
159 (1999).  

The evidence cited by the veteran's submission, was not 
submitted within the appeal period after the March 1994 
rating decision and 60-day period provided by the August 1994 
SSOC.  The evidence was submitted in July 1999.  As such, the 
evidence was submitted after the prior TDIU claim had become 
a final decision.  The March 1994 rating decision can only be 
nullified through a claim of clear and unmistakable error 
(CUE) which has not been alleged by the veteran or his 
attorney.

The veteran further argues that the private physical 
assessment dated April 12, 1994, constituted an informal 
claim that VA failed to adjudicate.  In support of this 
allegation the veteran relies on 38 C.F.R. §§ 3.151, 3.155, 
and 3.157 and the Court's holding in Norris v. West, 12 Vet. 
App. 413, 421 (1999).

In short, the regulatory provisions cited by the veteran 
relate to informal claims arising from communications or 
writings submitted to VA, to include physical examination 
reports.  Generally speaking the veteran is correct.  In this 
case, the cited "examination report" does not constitute a 
new informal claim requiring adjudication.  The veteran had a 
pending claim in 1994.  The RO was aware of the veteran's 
unemployed status but had determined that his several 
service-connected disabilities did not warrant entitlement to 
the benefit.  There can only be one claim for a specific 
issue at any given time.  Additional evidence may be 
submitted for consideration in regard to the ongoing issue 
but the mere fact that there may be medical records related 
to an already adjudicated issue does not serve to constitute 
an entirely new informal claim.  

Unlike the case in Norris, the veteran here had a pending 
claim at the time that the later submitted records were 
created.  The claim was pending from the time it was raised 
at the November 1992 hearing.  The claim was denied in March 
1994 with notice provided to the veteran in April 1994.  He 
failed to perfect an appeal of that decision.  Therefore, 
there is no authority to construe either the private or VA 
records submitted in July 1999 as pending informal claims for 
TDIU.

The veteran further contends that he is entitled to an 
effective date of one year prior to the submission of his 
claim on March 17, 1995, as the evidence demonstrates that he 
was unemployable during that time as a result of service-
connected disabilities.  The Board notes that the veteran was 
unemployed at the time of the March 1994 rating decision.  
Further, the veteran satisfied the rating criteria under 
38 C.F.R. § 4.16(a) with one disability rated at 40 percent, 
a second at 30 percent and a third at 20 percent for a 
combined total of 70 percent.  Moreover, the veteran's 
combined disability rating was increased to 80 percent 
following the RO's April 1995 rating action that implemented 
the March 1995 Board decision.  The 80 percent combined 
rating was effective from September 11, 1990.

Subsequent to the submission of the TDIU claim in March 1995 
the veteran submitted the vocational evaluation from C. 
Schiro-Geist, Ph.D., in September 1995.  Dr. Schiro-Geist 
reviewed VA records dating back to August 1990 and through 
November 1993 as well as several private records, dated in 
1994 and 1995, in reaching her conclusion that the veteran's 
service-connected disabilities precluded employment.  
Further, Dr. Schiro-Geist said that the veteran's 
disabilities prevented him from meeting the demands of past 
relevant work and prevented the transferability of any 
acquired work skills.

In reviewing all the evidence of record the Board finds that 
the veteran satisfied the criteria for TDIU rating in the 
year prior to the receipt of the claim on March 17, 1995.  
This finding is based on the veteran's disability ratings, 
his combined disability rating, the assessment of Dr. Schiro-
Geist, and the medical evidence of record attesting to the 
veteran's inability to obtain and maintain substantially 
gainful employment.  As such an effective date of March 17, 
1994, is in order for the veteran's TDIU rating.  

The Board has carefully reviewed the veteran's arguments and 
the evidence of record.  For the reasons stated above there 
is no basis to award an earlier effective date than the year 
prior to the receipt of the new claim in March 1995.  This is 
the earliest date possible based on the date of claim and 
when it was factually ascertainable that the veteran was 
unable to obtain and maintain substantially gainful 
employment.

Veterans Claims Assistance Act

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), which became effective during the 
pendency of this appeal.  This law is applicable to the 
veteran's claim.  See 38 U.S.C.A. § 5107 note (West Supp. 
2001).  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The Board notes that the RO informed the veteran of the VCAA 
in a letter dated in April 2001.  The letter requested that 
the veteran submit any evidence that would show he was 
entitled to an earlier effective date prior to March 17, 
1995.  No additional evidence or argument on this issue was 
submitted.


Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  There is no outstanding information or 
evidence needed to substantiate a claim in this case.

Newly codified 38 U.S.C.A. § 5103A (West Supp. 2001) and 
complimentary regulation at 38 C.F.R. § 3.159(c)-(e), 66 Fed. 
Reg. 45,630-32, addresses the duty to assist a veteran.  The 
veteran and his attorney were informed of the rating decision 
in this case and the basis for the denial of the claim in 
October 1996.  A statement of the case was issued in December 
1998 that provided the provisions of law relied on, the facts 
developed in the case, and of the reasoning used in reaching 
a decision on the issue in this case.  

The Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).  Thus, in the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development of the claim and further expending 
of VA's resources are not warranted.





								(Continued on next 
page)

ORDER

An effective date of March 17, 1994, for entitlement to TDIU 
benefits is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

